office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 rnasrallah plr-152446-07 uilc date date third party communication none date of communication not applicable to chief planning and special programs sbse california from chief branch office of associate chief_counsel income_tax and accounting cc ita subject no rule_of private_letter_ruling request under sec_197 and sec_351 in accordance with section a of revproc_2008_1 2008_1_irb_1 this chief_counsel_advice advises you that we will not rule on a private_letter_ruling for a taxpayer within your operating division this advice may not be used or cited as precedent legend --------------------- ------------------------- -------------------------- -------------------------- ---------------------------------------------- --------------------- ----- --------------- --------------- ------------ ------------ b ----------------------------- c d e f g h dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem -------------------------------------------------------------- n --- o ------- plr-152446-07 this memorandum advises that we will not rule on a private_letter_ruling request submitted on behalf of b by letter dated c b requested rulings on i whether b’s acquisition of h qualifies under sec_351 of the internal_revenue_code and ii whether the goodwill and going_concern_value that b acquired in that transaction is amortizable under sec_197 b an s_corporation is in the business of manufacturing machine controllers computer systems cables and machine parts on d b purchased the business and assets of h a proprietorship with respect to this transaction b represents that the proprietor of h received stock of b and a note and immediately after the sale h owned n percent of b’s stock further b represents that the value of the note was dollar_figurek the value of the stock was dollar_figurej and the value of the tangible assets was dollar_figurel moreover b represents that there were no written documents associated with the transaction the agreement was verbal between b and h and no portion of the value of the note was attributable to interest b also represents that b and h are unrelated parties with respect to the intangible assets acquired by b in this transaction with h b represents that such intangible assets are goodwill and going_concern_value that were self-created by h b further represents that its basis in these intangible assets is dollar_figurei the sum of dollar_figurej and dollar_figurek by letter dated e the office of associate chief_counsel corporate advised b that pursuant to sec_3 of revproc_2007_3 2007_1_irb_108 the internal_revenue_service would not entertain b's ruling_request on whether b's acquisition of h qualifies under sec_351 because no significant issue exists by letter dated f we advised b that we also would not entertain its ruling_request under sec_197 because b did not meet the procedural requirements in dollar_figure of revproc_2007_1 2007_1_irb_1 under dollar_figure of revproc_2007_1 b had to file its ruling_request before b filed its return for o the year in which the transaction occurred in addition b’s ruling_request under sec_197 presents substantive problems with respect to the amount of basis that b proposes to amortize under sec_197 which we discussed with b’s representative at the conference of right held on g b proposes to amortize the intangible assets at issue using a basis of dollar_figurei which b represents is the value of stock paid dollar_figurej plus the value of the note paid dollar_figurek however we have determined that the amount of dollar_figurei is incorrect because of the application of the step into the shoes rules of sec_197 and the apportionment rules under revrul_68_55 1968_1_cb_140 and sec_1_167_a_-5 of the income_tax regulations sec_197 provides that if a sec_197 intangible is transferred in a sec_351 transaction the transferee is treated as the transferor for purposes of applying sec_197 with respect to the amount of the adjusted_basis of the intangible in the hands of the transferee that does not exceed the adjusted_basis in the hands of the transferor because the intangibles at issue in this case were self-created by h the intangibles were not an amortizable sec_197 intangible in the hands of h and therefore to the extent b's adjusted plr-152446-07 basis does not exceed h's adjusted_basis in the intangibles the intangibles cannot be amortized under sec_197 by b however to the extent that gain is recognized in the transaction under sec_351 b’s adjusted_basis in the tangible and intangible assets is increased and as a result b’s adjusted_basis exceeded h’s adjusted_basis in the tangible and intangible assets revrul_68_55 provides that in determining the amount of gain recognized under sec_351 where several assets are transferred to a corporation each asset must be considered transferred separately in exchange for a portion of each category of consideration received and the fair_market_value of each category of consideration received is separately allocated to the transferred assets in proportion to the relative fair market values of the transferred assets similarly sec_1_167_a_-5 provides that in the case of the acquisition of a combination of depreciable and nondepreciable_property for a lump sum the basis for depreciation cannot exceed an amount which bears the same proportion to the lump sum as the value of the depreciable_property at the time of acquisition bears to the value of the entire property at that time under revrul_68_55 dollar_figurej and dollar_figurek should be apportioned between the tangible and intangible assets in a manner similar to that provided under sec_1_167_a_-5 dollar_figurej and dollar_figurek should be allocated between the tangible and intangible assets for depreciation purposes however the foregoing allocation should be adjusted because b did not impute any interest to the note we believe that a certain portion of the note included interest at least to the extent of the applicable_federal_rate amount in that case the imputed_interest would have reduced dollar_figurek and it is this reduced_amount plus dollar_figurej that should be apportioned between the tangible and intangible assets under revrul_68_55 and sec_1_167_a_-5 the amount of dollar_figurem dollar_figurek less the imputed_interest on the note properly allocated to the intangible assets should be fully recognized under sec_351 as a result b's adjusted_basis in the intangible assets would have exceeded h’s adjusted_basis in the intangible assets accordingly the amount of b's adjusted_basis that exceeded h's adjusted_basis in the intangible assets is an amortizable sec_197 intangible in the hands of b plr-152446-07 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions george blaine associate chief_counsel income_tax accounting _kathleen reed______ by kathleen reed chief branch income_tax accounting
